UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 26, 2014 Date of Report (Date of earliest event reported) TRUSTMARK CORPORATION (Exact name of registrant as specified in its charter) Mississippi 000-03683 64-0471500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (601) 208-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 7.01. Regulation FD Disclosure. Trustmark CorporationPresident and CEO Gerard R. Host will address analysts and investors attending the Keefe, Bruyette & Woods Boston Bank Conference at The Langham Hotel, Boston, MA, on Wednesday, February 26, 2014 at 11:10 a.m. Eastern Time (10:10 a.m. Central Time). Interested parties may access a live listen-only webcast of Host’s comments and follow his slide presentation by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com. Trustmark Corporation is a financial services company providing banking and financial solutions through208 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Trustmark’s investor contacts are Louis E. Greer, Treasurer and Principal Financial Officer (601-208-2310) and F. Joseph Rein, Jr.,Senior Vice President (601-208-6898). Trustmark’s media contact is Melanie A. Morgan,Senior Vice President (601-208-2979). Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description of Exhibits Presentationto theKeefe, Bruyett & Woods Boston BankConference by Gerard R. Host onFebruary 26, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTMARK CORPORATION BY: /s/ Louis E. Greer Louis E. Greer Treasurer and Principal Financial Officer DATE: February 26, 2014 EXHIBIT INDEX Exhibit Number Description of Exhibits Presentationto theKeefe, Bruyett & Woods Boston BankConference by Gerard R. Host onFebruary 26, 2014
